DISMISS and Opinion Filed October 6, 2015




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00458-CV

                      SHANE LANGSTON, Appellant
                                  V.
FREESE & GOSS, PLLC, RICHARD A. FREESE, TIM K. GOSS, SHEILA M. BOSSIER,
         DENNIS C. SWEET, AND SWEET & FREESE, PLLC, Appellees

                         On Appeal from the 95th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-14-08251

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                 Opinion by Chief Justice Wright
          Shane Langston, a nonparty to the underlying litigation, brings this appeal of the trial

court’s order denying his motion for sanctions regarding alleged discovery abuse.           After

reviewing the clerk’s record, this Court questioned its jurisdiction over the appeal because it

appeared the order is not an appealable interlocutory order or a final judgment. The Court

instructed appellant to file a letter brief addressing the Court’s jurisdictional concern and gave

appellees an opportunity to respond.

          This Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). A final judgment is one that disposes of all parties and claims.

See id.
       Appellant contends we have jurisdiction because the trial court’s order on his motion for

sanctions is a final appealable order as to him, a nonparty. However, he cites to no statute or

other authority allowing the appeal or characterizing the order as final. Rather, to support his

position, appellant cites to cases from other jurisdictions. See Burden-Meeks v. Welch, 319 F.3d
897 (7th Cir. 2003) (allowing nonparty to appeal from order to produce document despite its

claim of privilege); Osrecovery, Inc. v. One Groupe Int’l, Inc., 462 F.3d 87 (2nd Cir. 2006)

(relying on binding precedent in allowing nonparty to appeal civil contempt order for failure to

respond to discovery); Covey Oil Co. v. Continental Oil Co., 340 F.2d 993 (10th Cir. 1965)

(allowing appeal of order denying nonparty’s motion to quash subpoena duces tecum involving

trade secrets). These cases do not provide any authority for this Court to allow the appeal of a

nonappealable interlocutory order. See Tex. Prop. and Cas. Ins. Guar. Ass’n v. Southwest

Aggregates, Inc., 982 S.W.2d 600, 607 (Tex. App.—Austin 1998, no pet.).

       Because the order denying the motion for sanctions is neither a final judgment nor an

interlocutory order permitted by statute to be appealed, this Court lacks jurisdiction.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




150458F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SHANE LANGSTON, Appellant                          On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-15-00458-CV        V.                       Trial Court Cause No. DC-14-08251.
                                                   Opinion delivered by Chief Justice Wright.
FREESE & GOSS, PLLC, RICHARD A.                    Justices Lang-Miers and Stoddart
FREESE, TIM K. GOSS, SHEILA M.                     participating.
BOSSIER, DENNIS C. SWEET, AND
SWEET & FREESE, PLLC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees FREESE & GOSS, PLLC, RICHARD A. FREESE, TIM
K. GOSS, SHEILA M. BOSSIER, DENNIS C. SWEET, AND SWEET & FREESE, PLLC
recover their costs of this appeal from appellant SHANE LANGSTON.


Judgment entered October 6, 2015.




                                             –3–